DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: the Amendment filed April 6, 2022.

Claims 1-27 are pending in the application.  Claims 1 and 27 are independent claims.

Response to Applicant’s Arguments
Applicant amendments overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-15, 20-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190181181 A1 to Yeon et al. (referred to hereafter as “Yeon”).

Regarding claim 1, Yeon teaches a light emitting device, comprising: a backplane {134}; light emitting diodes (LEDs) {C1, C2, C3} attached to a front side of the backplane; a micro lens array (MLA) {the microlenses formed by R} located over the LEDs, the MLA comprising unit lenses that have a smaller maximum diameter than a maximum lateral width of the respective LEDs; and a black matrix {“a black matrix may be coated in the device separation region SR2 to help increase the contrast of the semiconductor light emitting device” (paragraph [0055])} including openings which expose the LEDs, wherein each LED is located entirely below an area of a respective opening in the black matrix.

Regarding claim 2 (that depends from claim 1), Yeon teaches a dielectric matrix layer {21} located on the front side of the backplane and laterally surrounding the array of light emitting diodes; and a transparent conductive layer {124} contacting front surfaces of the light emitting diodes, wherein the black matrix is disposed on the transparent conductive layer or on the dielectric matrix layer.

Regarding claim 3 (that depends from claim 2), Yeon teaches each unit lens {one of the microlenses formed by R} is configured to focus light emitted from no more than one of the LEDs through a corresponding one of the openings in the black matrix {each of the formed microlenses will focus light from only LED}.

Regarding claim 5 (that depends from claim 1), Yeon teaches the unit lenses are disposed in a grid pattern having aligned columns and rows {the LEDs are in columns and rows and the lenses formed by R correspond to the LEDs and thus will also be in rows and columns; paragraph [0020]}.

Regarding claim 6 (that depends from claim 1), Yeon Figure 2 shows that the LEDs are in offset rows and columns.  As the lenses formed by R correspond to the LEDS, the Yeon unit lenses would be disposed in a grid pattern having offset columns or rows.

Regarding claim 7 (that depends from claim 1), Yeon Figure 1 shows that the LEDs are in a honeycomb pattern.  As the lenses formed by R correspond to the LEDS, the Yeon unit lenses would be disposed in a honeycomb pattern.

Regarding claim 8 (that depends from claim 1), as the Yeon lenses formed by R are formed by etching {paragraph [0050]}, the Yeon unit lenses will be arranged in a random or pseudo random pattern.

Regarding claim 9 (that depends from claim 8), as the Yeon lenses formed by R are formed by etching {paragraph [0050]}, the Yeon MLA will comprise the unit lenses of multiple different sizes.

Regarding claim 10 (that depends from claim 1), as the Yeon lenses formed by R are formed by etching {paragraph [0050]} and thus will be the same and some will be different, the Yeon MLA will be expected to comprise at least some of the unit lenses having the same sizes.

Regarding claim 11 (that depends from claim 1), the Yeon unit lenses formed by R are aspheric having a decreasing radius with increasing height.

Regarding claim 13 (that depends from claim 1), Yeon teaches the MLA is formed by etching a transparent layer {paragraph [0050]}.

Regarding claim 14 (that depends from claim 13), Yeon teaches the MLA comprises a transparent common base layer {one of 113} upon which the unit lenses are disposed.

Regarding claim 15 (that depends from claim 1), the Yeon LEDs are spaced apart by a distance greater than a maximum diameter of the unit lenses.

Regarding claim 20 (that depends from claim 1), the Yeon light emitting device can be used as a direct view display device.

Regarding claim 21 (that depends from claim 1), a periphery of each opening within the Yeon black matrix is laterally offset outward from a periphery of a respective light emitting diode that is laterally enclosed therein {for example from the periphery of the bottom of the LED}.

Regarding claim 22 (that depends from claim 1), Yeon teaches a width {the width at the bottom of each LED} of each LED is less than a width of the respective opening.

Regarding claim 23 (that depends from claim 1), Yeon teaches a length {the length at the bottom of each LED} of each LED is less than a length of the respective opening.

Regarding claim 24 (that depends from claim 1), a shape of the Yeon respective opening exposes only a single LED.

Regarding claim 25 (that depends from claim 1), Figure 2 shows that a shape of the respective Yeon opening exposes a plurality of LEDs.

Regarding claim 26 (that depends from claim 25), Yeon Figure 2 shows the plurality of LEDs corresponds to a single pixel comprising subpixels emitting light at different peak wavelengths {paragraph [0021]}.

Regarding claim 27, Yeon teaches a light emitting device, comprising: a backplane {134}; light emitting diodes (LEDs) {C1, C2, C3} attached to a front side of the backplane; a micro lens array (MLA) {the microlenses formed by R} located over the LEDs, the MLA comprising unit lenses that have a smaller maximum diameter than a maximum lateral width of the respective LEDs; a dielectric matrix layer {21} located on the front side of the backplane and laterally surrounding the array of light emitting diodes; a transparent conductive layer {124} contacting front surfaces of the light emitting diodes; and a black matrix {“a black matrix may be coated in the device separation region SR2 to help increase the contrast of the semiconductor light emitting device” (paragraph [0055])} disposed on the transparent conductive layer or on the dielectric matrix layer, and including openings which expose the LEDs, wherein each unit lens is configured to focus light emitted from no more than one of the LEDs through a corresponding one of the openings in the black matrix {each of the formed microlenses will focus light from only LED}.

Yeon teaches a light emitting device, comprising: a backplane {134}; light emitting diodes (LEDs) {C1, C2, C3} attached to a front side of the backplane; a micro lens array (MLA) {the microlenses formed by R} located over the LEDs, the MLA comprising unit lenses that have a smaller maximum diameter than a maximum lateral width of the respective LEDs; and a black matrix {“a black matrix may be coated in the device separation region SR2 to help increase the contrast of the semiconductor light emitting device” (paragraph [0055])} including openings which expose the LEDs, wherein each LED is located entirely below an area of a respective opening in the black matrix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Yeon.



Regarding claim 4 (that depends from claim 3), Yeon teaches each LED is overlapped by at least two of the unit lenses {each LED is overlapped by a plurality of the microlenses formed by R} in a vertical direction perpendicular to the front side the backplane.
Yeon does not appear to explicitly state that lateral widths of the respective LEDs are 100 microns or less.  However, as the width of trench T in Figure 11 can be 1 µµm, it would have been obvious to one of skill in the art, in view of Figure 11, to have very small LEDs, including LEDs that meet the claimed limitation. 

Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Yeon in in view of U.S. Published Patent Application No. 20200407271 A1 to Ono et al. (referred to hereafter as “Ono”).

Regarding claim 12 (that depends from claim 11), Yeon does not appear to explicitly state that the unit lenses have an aspect ratio of height to maximum radius ranging from about 2.2 to about 2.6.  Ono Figure 1D shows that it was known to have lighting modules with such large aspect ratios.  It would have been obvious to one of ordinary skill in the art to substitute the lens aspect ratios of Ono for the Yeon lenses as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. 


Claims 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Yeon in view of U.S. Patent No. 8,956,922 B2 to Peil et al. (referred to hereafter as “Peil”).

Regarding claim 16 (that depends from claim 1), Yeon teaches a low refractive index layer {116} disposed on the MLA.  Yeon does not appear to explicitly state that the refractive index layer has an index ranging from about 1 to about 1.3.
Peil shows that it was known to have a low refractive index layer {encapsulation material; column 14, lines 35-37} disposed on an MLA and having a refractive index ranging from about 1 to about 1.3 {1.3; column 14, lines 35-37}.  It would have been obvious to one of ordinary skill in the art to substitute the Peil refractive index layer for the Yeon refractive index layer as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. Regarding claim 17 (that depends from claim 16), Peil teaches the low refractive index layer comprises a polymer {silicone; column 14, lines 30-31. Regarding claim 18 (that depends from claim 16), Peil Figure 14 shows a cover glass {top of Figure 14} disposed on the low refractive index layer.

Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Yeon in view of Peil and further in view of U.S. Published Patent Application No. 20050007000 A1 to Chou et al. (referred to hereafter as “Chou”).

Regarding claim 19 (that depends from claim 18), Yeon does not appear to explicitly state that the cover glass has touch-screen functionality.  Chou paragraph [0018] shows that it was known to utilize emissive displays for touchscreens.  It would have been obvious to one of ordinary skill to combine the Chou touchscreen functionality with the Yeon device so that the Yeon device could be used as a touchscreen device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826